DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Papers Received: Amendment/Response dated 12/8/20. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1,2-35, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 12-28 of copending Application No. 15/748,545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite transdermal dosage forms comprising (R)- dihydroetorphine, polymethacrylate and a backing film.  Both sets of claims recite an embodiment without permeation enhancers.  The claims both recite pharmokinetics for the transdermal dosage from while the copending claims recite storage capabilities and the instant claims recite long term application kinetics.  However, the structure of the transdermal remain the same.  Both patches would be able to complete the conditions of both sets of claims and as such are obvious over one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-35, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ohmori (Journal of Pharmaceutical Pharmacol, 52, 2000) in view of Howard (US 2005/0002997 hereafter Howard) and Bartholomaeus et al (US 2005/0191340 hereafter Bartholomaeus)
Ohmori discloses a patch comprising (R)-dihydroetorphine (abstract, Fig. 1).  The patch comprises (R)-dihydroetorphine dispersed in a pressure sensitive adhesive polymer having a backing layer (pg. 1439).  The reference discloses a transdermal delivery system further comprises a release liner (pg. 1439). A free base of the drug is disclosed (1433). Ohmori discloses an embodiment with no permeation enhancers (pg. 1445-1446).  Ohmori discloses a dihydroetorphine present about 66 mg/cm2 and is suggestive in a range from 0.1-1 mg/cm2. Figure 6 discloses the rapid onset and offset of the drug through the skin after removal of the system.  As can be seen, the type of skin the system is applied to, stripped, dorsal, abdominal, hairless, is a determining factor is how quickly the drug offsets in the body.   Ohmori takes measurements 4 hours after removal of about 0.2 ng, about 200 pg, while the model trends further down closer to zero at 8 hours after removal (Figure 6).  While not explicit, it is clear that at 12 hours after removal, based on the theoretical model as indicated by the dashed line, the system of 
The reference while discloses a transdermal patch comprising the same active and structure, the reference is silent to the specific polymers of the instant claims.  The use of polymethacrylate for the delivery of specific compounds is well known in the art as seen in the Howard patent.
Howard discloses a patch comprising the active agent dispersed in a polymer where the polymer comprises polymethylmethacrylate [0098, 0257, Example 1].  The active agent is dihydroetorphine [0218, claims].  Styrene and acrylate block polymers and mixtures are also discloses in the transdermal devices [0095].  Howard further discloses the active agent is present in an amount from about 0.01-20 wt% [0100].  The formulation exemplifies about 7% active ant and 93% polymethacrylate, and a backing layer [Example 1].  The formulation comprises an effective amount from 0.05-5.0 mg/cm2 and patches sized from 3.5 and 5 cm2 [0101, 0270, and 0279].  The formulation can be delivered for 7-days per patch for the treatment of pain [0358].  It would have been obvious to combine the compound of Ohmori into the formulation of Howard as they solve the same problem and have similar components.
The reference while discloses a transdermal patch comprising the same active and structure, the reference is silent to the specific release kinetics of the instant claims.  The use of polymethacrylate for the delivery of specific compounds is well known in the art as seen in the Bartholomaeus patent.
Bartholomaeus discloses a transdermal system comprising an opioid compound in a topical transdermal system comprising acrylate polymers [abstract, 0013, Example].  The patch comprises two acrylate polymers and is free from permeation enhancers [Examples 1].  The patch is dried to a weight of 80 g/m2 [Example 1].  The in the preferred embodiment, the patch maintains a zero-order release with an average plasma concentration from 0.3 to 113 pg/ml about 6 hours for up to 5 days [0024-0031].  It would have been obvious to optimize the release kinetics of the formulation as seen in this reference as the components are similar to those of Howard and Ohmari.
See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 
	With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable transdermal patch for the treatment of pain. It would have been obvious to combine the disclosures of Ohmori and Howard as they comprises similar compounds and solve the same problem. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable skin patch useful for long term pain relief. 
Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive. Applicant argues that the combination of Ohmori, Howard and Bartholomaeus do not render the claims obvious as they do not provide disclosures directed to the rapid offset of the dihydroetorphine once the system has been removed from the skin as required by the instant claims. 
As discussed above, it remains the position of the Examiner that the combination of the prior art render the claims obvious.  It remains the position of the Examiner that Ohmori provides sufficient suggestions regarding the rapid onset and offset of the transdermal system within the limits of the instant claims.  Applicant points to Figure 6 where the lowest reading measured in the experiment is 
For these reasons, the prior art continues to render the instant claims obvious. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618